 

UNITED STATES DISTRICT ‘OURF{ sie
EASTERN DISTRICT OF W, SENIRIC
EASTERN DIVIS

 
 

)

)
WILMINGTON TRUST, NATIONAL )
ASSOCIATION, AS SUCCESSOR )
TRUSTEE TO CITIBANK, NA AS )
TRUSTEE FOR FIRST FRANLIN )
MORTGAGE LOAN TRUST, MORTGAGE _ )
LOAN ASSET BACKED CERTIFICATES,  )
SERIES 2005-FF 12, )
)

)

)

)

)

)

)

)

at A 9021557

Plaintiffs,
¥v.

MICHAEL STOLLER, JOINER
CHRISTOPHER STOLLER, et al
Defendants.

\

NOTICE OF FILING

TO: Laura Anderson
Shapiro Kreisman & Associates
2121 Waukegan Rd. Suite 301
Bannockburn, IL 60015

PLEASE TAKE NOTICE that on the 24" day of October, aN there was filed with the
Clerk of the Court the attached Notice of Removal,

Certificate of Service
I certify that this motion was mailed via first class mail and or via electronically on the
24" day of October, 2019, to the parties listed, with the U.S. Postal Service with proper postage
prepaid in Chicago, Illinois.
~

/s/ Christopher Stoller
Christopher Stoller
415 Wesley Suite 1
Oak Park, [11i60302
(773) 746-3163

 

I

Case 2:19-cv-01557-JPS Filed 10/24/19 Page 1of1 Document 1-2
